Appeal by plaintiff from so much of a judgment of the Supreme Court, Queens County (Leviss, J.), entered January 11, 1982, as awarded him only $5,000 on his cause of action for malicious prosecution, upon a jury verdict. Judgment reversed, insofar as appealed from, on the law, and, as between plaintiff and respondents, action severed and matter remitted to Trial Term for a new trial on the issue of damages only, with costs to abide the event. In this action, inter alia, to recover damages for malicious prosecution, plaintiff prevailed only on his cause of action for malicious prosecution against several defendants. His proof of damages was improperly restricted, however, and a new trial is required solely on that issue. Plaintiff should have been afforded an opportunity to establish that he lost specific prospective employment opportunities as a consequence of the malicious prosecution (see Prosser, Torts [4th ed], § 119, p 850; see, also, Loeb v Teitelbaum, 77 AD2d 92; Williams v City of Buffalo, 72 AD2d 952, app dsmd 49 NY2d 799; Colegrove v City of Corning, 54 ÁD2d 1093). We further note that plaintiff must establish that his damages resulted from the malicious prosecution and not from the false imprisonment. Mangano, J. P., Gibbons, O’Connor and Thompson, JJ., concur.